                                                                                                                        Exhibit
10.3
 

 
PARTICIPATION AGREEMENT


THIS AGREEMENT made this 13th day of August 2005


BETWEEN:
VEGA RESOURCES LTD., a body corporate, having an office in the City of Calgary
in the Province of Alberta
(herein called the "Grantor")


OF THE FIRST PART
AND


QUEST CANADA CORP., a body corporate, having an office in the City of Vancouver
in the Province of British Columbia,
(hereinafter called the "Participant")


OF THE SECOND PART


WHEREAS pursuant to an Agreement (hereinafter referred to as "the Farmout
Agreement") dated the 21st day of January, 2005, and made between Hanna Oil and
Gas Company -Canada, Inc, Firefly Resources Ltd. and Moraine Resources Ltd.
(hereinafter collectively referred to as the “Farmor”) and the Grantor
(hereinafter sometimes referred to as the “Farmee”), it is provided that the
Farmee, by performing certain obligations contained in the Farmout Agreement,
will become entitled to earn an interest in certain title documents and the
lands associated therewith, all as more particularly described in the Farmout
Agreement (a true and correct copy of which is attached hereto as Schedule "A");


AND WHEREAS the Participant desires to participate with the Grantor as if the
Participant had been the Farmee in the Farmout Agreement, by assuming a share of
the obligations therein contained and an interest in the lands thereunder.


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and of the covenants and agreements of the parties hereinafter set forth, the
parties do hereby covenant and agree as follows:


1.  INTERPRETATION



 
(a)
The headings of the clauses of this Agreement are inserted for convenience of
reference only and shall not affect the meaning or construction thereof.




 
(b)
The terms and expressions used herein shall have the same meanings as are
ascribed to such terms and expressions under the Farmout Agreement.




 
(c)
Wherever the plural or masculine or neuter is used the same shall be construed
as meaning singular or feminine or body politic or corporate, or vice versa as
the context so requires.



2.  APPOINTMENT OF OPERATOR
The Participant is appointed Operator, as between the Grantor and the
Participant, with respect to all operations conducted hereunder; however, the
Grantor shall have the joint authority with the Participant to deal with the
Farmor on behalf of the parties in respect of matters arising out of the Farmout
Agreement.


3.  FARMOUT AGREEMENT


Except as modified by the terms of this Agreement, the Terms and conditions of
the Farmout Agreement together with its operating provisions shall control the
operation of the parties and shall be deemed to be incorporated herein.

1

--------------------------------------------------------------------------------

                                                                                                                   Exhibit
10.3




4.  TRUST CONDITIONS AND TERM


The Grantor agrees that, to the extent that the present assignment of the
Grantor’s rights and obligations under the Farmout Agreement is not formally
recognized and recorded by the Farmor, the Grantor shall hold the Participant’s
interests in the Farmout Agreement, Farmout Lands and Option Lands, as the case
may be, in trust for the Participant and shall ensure that all performance by
the Participant under the terms of this Agreement and the Farmout Agreement are
noted and recorded as the due performance of the Farmee under the Farmout
Agreement. If requested by the Participant, the Grantor agrees to record this
trust in writing pursuant to a trust agreement (in the form attached to the
Farmout Agreement as Schedule “E”, amended as applicable to reflect the
interests of the Participant in the Farmout Lands and Option Lands, as they
exist from time to time) until such time as the interests of the Participant in
the Farmout Agreement, Farmout Lands and Option Lands, as applicable, may be
formally recorded.


5.  PARTICIPATING INTEREST


The Participant shall assume all of the obligations of the Grantor under the
Farmout Agreement, excluding the test well, which well has already been drilled,
and the Participant shall thereby be entitled to 100% of the benefits and
interests earned by the Farmee under the Farmout Agreement other than the lands
earned by the test well as follows: Sections 9, 15,16 and 21-24-2w4m,
subject to the payment to the Grantor of a $10 fee for geological consulting and
prospect engineering services (to be paid upon the execution of this Agreement)
and the reservation of a 3% Gross Over-Riding Royalty by the Grantor, as more
particularly set out in Schedule “B” attached hereto..


6.  OPTION WELL(S)



 
(a)
The Participant shall drill the 12-15-24-2w4m well, which is an Option Well
under the Farmout Agreement, as if it were an earning well and the provisions of
clause 5 hereto will apply to this well. If the Participant, in its absolute
discretion, wishes to proceed with the drilling of further Option Well (s), the
provisions of clause 5 hereto will apply to the Option Well (s) drilled on the
Farmout Lands and/or Option Lands, as the case may be. The 12-15-24-2w4m well
shall earn the following lands: Sections 10, 15, 22 and 23-24-2w4m.




 
(b)
If the Participant does not wish to proceed with the drilling of further Option
Well (s), then the Grantor shall be free to do so independently, provided there
is no resulting liability to the Participant. The Grantor shall be solely
responsible for all costs, expenses and liabilities thereby incurred and shall
be entitled to all benefits and interests pursuant to the Farmout Agreement that
are earned as a result.





7.  SELETION OF WELL LOCATIONS


The parties agree to meet from time to time to discuss ongoing operations under
the Farmout Agreement including selection of further well locations.
Notwithstanding such discussions, should the parties fail to agree on the
location of an earning well then the Participant’s choice shall be binding upon
the parties.


8.  GRANT AND CREDITS


Any credits or grants allowable under any acts, rules, regulations or other laws
of the Province of Alberta and/or Canada shall be shared by the parties in
accordance with the manner in which the parties bear the cost of operations
which give rise to the generation of such credits or grants.

2

--------------------------------------------------------------------------------

                                                                       Exhibit
10.3




9.  ASSIGNMENT BY PARTICIPANT


The Participant shall not assign its rights under this Agreement in whole or in
part without first obtaining the written consent of Grantor which consent may
not be unreasonably withheld. Notwithstanding any assignment by the Participant,
the Grantor will always look to the Participant for performance of any duties
and obligations required to be carried out by the Participant under this
Agreement during the Test Well phase of the Farmout Agreement, unless otherwise
agreed to in writing by Grantor.


10.  OTHER ENCUMBERANCES


If the interest of either party in the Farmout Lands hereafter shall become
encumbered by any royalty, production payment or other charge of a similar
nature, other than the royalties as set forth under the Farmout Agreement, such
royalty, production payment or other charge shall be charged to and paid
entirely by the party whose interest is or becomes thus encumbered.


11.  WARRANTY OF TITLE


The Grantor makes no representation or warranties as to its or Farmor's title to
the Farmout Lands and Option Lands but covenants that they are encumbered only
to the extent noted in the Farmout Agreement.


During the term of this Agreement, no party shall do or cause to be done any act
nor make or cause to be made any omission whereby the Farmout Lands or Option
Lands become encumbered in such a way as to adversely affect the interests of
the other parties, or become subject to termination or forfeiture.


12.  NO PARTNERSHIP


The rights, duties, obligations and liabilities of the parties shall be several
and not joint or collective, it being the parties' express purpose and intention
that nothing herein shall be construed as creating a partnership of any kind or
imposing upon any party hereto any partnership duty, obligation or liability to
the other party.


13.  NOTICE PERIODS


The parties will endeavor on a bonafide basis to meet at least five (5) days
prior to the date when either any election must be made or any notice must be
sent to the Farmor, for the purposes of discussing such election or notice in
order to enable Grantor, on behalf of the parties, to comply with the provisions
of the Farmout Agreement.


14.  FURTHER ASSURANCE


Each of the parties shall at all times do all such further acts and deliver all
such further deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.


15.  NOTICE


Notwithstanding anything to the contrary contained herein, all notices required
or permitted hereunder shall be in writing. Any notice to be given hereunder
shall be deemed to be served properly if served in any of the following modes:



 
a)
personally, by delivering the notice to the Party on which it is to be served at
that Party's address for service; or




 
b)
by telecopy or telex (or by any other like method by which a written message may
be sent) directed to the party on which it is to be served at that Party's
address for service. A notice so served shall be deemed to be received by the
addressee when actually received by it, if received within normal business hours
on any day other than a Saturday, Sunday or statutory holiday in Alberta or at
the commencement of the next ensuing business day following transmission if such
notice is not received during such normal business hours; or




 
c)
by mailing it first class (air mail if to or from a location outside of Canada)
registered post, postage prepaid, directed to the Party on which it is to be
served at that Party's address for service. Notices so served shall be deemed to
be received by the addressee at noon, local time, on the earlier of the actual
date of receipt or the fourth (4th) day (excluding Saturdays, Sundays and
statutory holidays in Alberta) following the mailing thereof. However, if postal
service is (or is reasonably anticipated to be) interrupted or operating with
unusual delay, notice shall not be served by such means during such interruption
or period of delay.



16.  ADDRESS FOR SERVICE


The address for service of notices hereunder of each of the Parties shall be as
follows:


Grantor:        Vega Resources Ltd.
5008 Varsity Drive N.W.
Calgary, Alberta T3A 1A5
Facsimile: (403) 286-2139


Participant:   Quest Canada Corp.
 1600 - 1188 W. Georgia
 Vancouver, B.C.
 Facsimile: (604) 608-3526


A Party may change its address for service by notice to the other Party, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.


17.  INSURANCE


The parties shall individually carry insurance with a reputable insurance
company in the manner and in the amounts set out in the Operating Procedure. To
the extent of its cost sharing interest, the Participant agrees to be covered by
Grantor's "Control of Well" insurance and Grantor agrees to make suitable
arrangements in that regard. Participant will bear and pay its proportionate
share of such coverage at cost.


18.  SUCCESSORS AND ASSIGNS


This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.


19.  PROPER LAW


This Agreement and the relationship between the parties shall be construed and
determined according to the laws of the Province of Alberta, and the courts
having original jurisdiction with respect to any matter or thing arising
directly or indirectly relating to this Agreement shall be the courts of the
Province of Alberta.


20.  SUPERCESSION


This Agreement supercedes and replaces all other agreements, documents, writings
and verbal understandings between the parties with respect to the subject matter
of this Agreement.

3

--------------------------------------------------------------------------------

                                                                                                                       Exhibit
10.3




21.  COUNTERPARTS


This Agreement may be executed in counterparts and by facsimile.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first written above.




VEGA RESOURCES LTD.   QUEST CANADA CORP.


per:__________________________  per:_____________________________




per:__________________________  per:_____________________________






Signature page to Participation Agreement dated August 13, 2005 between Vega
Resources Ltd. and Quest Canada Corporation. SCHEDULE A

4

--------------------------------------------------------------------------------

                                                                           Exhibit
10.3


                                                                SCHEDULE A

to the Participation Agreement between Vega Resources Ltd. and
Quest Canada Corp., dated August 13, 2005


Copy of Farmout Agreement



  
-attached hereto -

 

 
5

--------------------------------------------------------------------------------

                                                                                                                          Exhibit
10.3

                                                                       

 
SCHEDULE B


to the Participation Agreement between Vega Resources Ltd. and
Quest Canada Corp., dated August 13, 2005


Gross Over-Riding Royalty
 
1997 CAPL FARMOUT AND ROYALTY PROCEDURE
 
 
ELECTIONS AND AMENDMENTS
 

--------------------------------------------------------------------------------


1.  EFFECTIVE DATE [Subclause 1.01(f)]: January 21, 2005



2. 
  PAYOUT [Subclause ] Alternate ______- Will not apply



3.  INCORPORATION OF CLAUSES FROM 1990 CAPL OPERATING PROCEDURE [Clause 1.02]


Clause 311 (Insurance) - Alternate A.


Add Subclause 311h:


“In addition to the policies of insurance required under Clause 311A of the
Operating Procedure, Farmee shall obtain and maintain control of well insurance
to the extent of a minimum of three million dollars ($3,000,000) with respect to
each well drilled hereunder and each such policy shall also include the waivers
of subrogation required by Clause 311A of the Operating Procedure. All costs of
insurance maintained by Farmee pursuant to this Clause shall be borne solely by
Farmee and, upon request of Farmor, Farmee shall promptly provide Farmor with
evidence that such insurance is maintained by Farmee, including a copy of any
particular policy of insurance if so requested by Farmor.”


4.  OPTION WELLS [Article 4.00]


This optional Article 4.00 will X / will not __ apply herein.


5.  OVERRIDING ROYALTY [Article 5.00]


This optional Article 5.00 will X / will not __ apply herein.


6.  QUANTIFICATION OF OVERRIDING ROYALTY [Clause 5.01]


for crude oil, Alternate 1 will apply


Alternate 1: 3% of gross monthly production; or
Alternate 2: ___ (divisor); not less than __% and not more than __%


for all other Petroleum Substances, Alternate 1 will apply


Alternate 1: 3% of gross monthly production; or
Alternate 2: if not taken in kind: ____% of gross monthly production; or
    if taken in kind ____% of gross monthly production

6

--------------------------------------------------------------------------------

                                                                                                                   Exhibit
10.3




7.  ROYALTY PAYOR’S ALLOWED DEDUCTIONS OF OVERRIDING ROYALTY NOT TAKEN IN KIND
[Subclause 5.04B] 

 

 DEDUCTIONS (5.04 B) Alternates:  
 1 only
   2 only    1 and 2                                 X   neither 1 nor 2  

 
Alternate 2 - 20%
Marketing Fees are not an allowed deduction.




8.  ROYALTY OWNER’S RIGHTS UPON SURRENDER [Subclause 5.08]


Add new paragraph:


“Surrender in this Clause shall include the Royalty Payor’s intention not to
make application to continue a Title Document beyond its primary term. The
Royalty Owner shall have the right for fifteen (15) days from the date of such
surrender notice to request an assignment from the Royalty Payor of the interest
that it desires to surrender. From and after the date of such surrender or
assignment the Royalty Payor shall be discharged of, from and against any and
all obligations with respect to the interests so surrendered or assigned to the
extent that such obligations are attributable to the period commencing with the
date of the surrender or assignment, and the lands and the leases as
hereinbefore defined, shall thereafter be deemed to exclude the interests so
surrendered or assigned. The provisions of this Clause shall be subject to the
Title Documents covering the lands and in the event of conflict, the provisions
of the Title Documents shall prevail.”


9.  CONVERSION OF OVERRIDING ROYALTY [Article 6.00]


This optional Article 6.00 will   / will not X apply herein




10.  OPERATIONS AT CONVERSION


N/A




11.  AREA OF MUTUAL INTEREST [Article 8.00]


This optional Article 8.00 will X/ will not ___ apply herein.


12.  LIABILITY AND INDEMNITY [Article 10.00]


Add:


“10.03 Survives Termination
This Article shall survive the termination of the Agreement until Farmee has
fully and properly abandoned all well sites, surface and subsurface facilities
on the Farmout Lands or used in connection with production from the Farmout
Lands in accordance with the regulations and has fully restored the surface for
such well sites, surface and subsurface facilities in accordance with the
regulations.”

7

--------------------------------------------------------------------------------

                                                                           Exhibit
10.3




13.  LAND MAINTENANCE COSTS [Clause 11.02]


This optional Clause 11.02 will X / will not __ apply herein.


The Farmee will pay the Farmor $__________ with 30 days of Effective Date.


Add:


“Farmee shall be responsible for all rentals on a per diem basis payable on the
Title Documents from the Effective Date until Farmee has earned an interest in
the Farmout Lands and or the Option Lands or until Farmee’s right to earn any
further interest is terminated or surrendered. Thereafter Farmee and Farmor
shall pay all rentals and taxes on those Farmout Lands and Option Lands that
Farmee has earned an interest in proportionate to the working interests they
hold in such Farmout Lands and Option Lands.”



